ORDER

PER CURIAM.
AND NOW, this 9th day of March, 2004, the Petition for Allowance of Appeal is hereby GRANTED, LIMITED to the following issues:
1. Did the Commonwealth Court err in affirming the trial court’s decision that Hromisin v. Board of Assessment Appeals of Luzerne County, 719 A.2d 815 (Pa.Cmwlth. 1998), alloc. denied, 558 Pa. 634, 737 A.2d 1227 (1999), superseded the methods of determining uniformity established by this Court?
2. Did the Commonwealth Court err in affirming the trial court’s disregard of the uncontradicted valuation testimony propounded by the property owner and compound this error by then ruling on the competency and quality of such testimony when the trial court made no such determination?
Inasmuch as the constitutionality of Section 8(d.2) of the County Assessments Law of 1931, 72 P.S. § 5349(d.2), is called into question, the Attorney General is hereby invited to intervene. The Prothonotary is directed to provide prompt notice of this Order to the Attorney General.